Citation Nr: 1502222	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  11-15 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether the Veteran meets the basic income eligibility for VA nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel











INTRODUCTION

The Veteran served on active duty from October 1996 to November 1997. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The matter was previously before the Board in April 2014, at which time it was remanded for additional development.  

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

The Veteran's countable income is less than the maximum annual pension rate.


CONCLUSION OF LAW

The criteria for basic income eligibility for VA non-service-connected pension benefits are met.  38 U.S.C.A. §§ 1521, 1522 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants for benefits.  The decision below grants the matter.  As such, there is no further need to discuss compliance with the duties to notify and assist.  

Pursuant to 38 U.S.C.A. § 1521(a), improved (non-service-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of his willful misconduct. 

Basic entitlement exists if, among other things, the Veteran's income is not in excess of the applicable maximum allowable pension rate (MAPR) specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.3(a)(3) (2014).  The MAPR is periodically increased from year to year.  38 C.F.R. § 3.23(a).  The MAPR is published in Appendix B of VA Manual M21-1 and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  

The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the Veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  In addition, payment of a Veteran's pension shall be denied or discontinued based upon consideration of the annual income of the Veteran, the Veteran's spouse, and/or the Veteran's children.  38 U.S.C.A. § 1522(a) (West 2014); 38 C.F.R. § 3.274 (2014). 

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a) (West 2014); 38 C.F.R. § 3.271 (2014).  Exclusions from countable income for the purpose of determining entitlement to improved pension include: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid.  38 C.F.R. § 3.272 (2014).  Income from the Social Security Administration (SSA) is not specifically excluded.  Such income is therefore included as countable income.  

The Veteran is unmarried.  The record shows that the Veteran has three children who do not live with him.  It is unclear whether he provides support for these children.  Compare May 2014 VA Forms 21-0517-1 and 21-527EZ.  Due to the discrepancy over whether the Veran has reasonably contributed to his children's support, the Board will treat the Veteran as an unmarried veteran without dependent for the purposes of this decision.  See 38 U.S.C.A. § 3.23(d)(1).  Effective from December 1, 2009, to November 30, 2011, the MAPR for an unmarried Veteran with no dependent was $11,830.  Effective from December 1, 2011, to November 30, 2012, the MAPR for an unmarried Veteran with no dependent was $12, 256.  Effective from December 1, 2012, to November 30, 2013, the MAPR for an unmarried Veteran with no dependent was $12,465.  Effective from December 1, 2013, the MAPR for an unmarried Veteran with no dependent was $12,652.  

The Veteran has been in receipt of SSA benefits throughout the period on appeal and VA compensation benefits associated with a 10 percent disability rating since February 16, 2012.  The Veteran also had an income of $61 in 2010 per SSA records.  Calculation of the Veteran's yearly income indicates that it never exceeds the MAPR.  Thus, the Veteran has met the basic income eligibility for VA nonservice-connected pension benefits.


ORDER

Basic income eligibility for VA nonservice-connected pension benefits is granted.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


